Case 1-L/-40015-nhl DOC loo-L Filed LO/10/Ly Entered LOjLO/1Y Lolcolsl

‘D} Bank

 

 

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
BRACHA CAB CORP Page: 1 of 2
DIP CASE 17-46613 EDNY Statement Period: Sep 01 2910-San 3 9N19
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on.behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

BRACHA CAB CORP Account #<
DIP CASE 17-46613 EDNY

 

ACCOUNT SUMMARY

 

‘ Beginning Balance 12,270.00 Average Collected Balance 14,123.50
Electronic Deposits 2,200.00 interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00

Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 14,205.00 Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

POSTING DATE DESCRIPTION AMOUNT
09/04 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,200.00
Subtotal: 2,200.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO AMOUNT
09/18 1053 90.00
09/16 1054 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
08/31 12,270.00 09/16 14,295.00
09/04 © 14,470.00 09/18 14,205.00

Call 1-800-937-2000 for 24-hour Eank-by-Phone services or connect to www.tdbank.com

 

 

Bank Deposits FDIC Insured | TO Bank Nal fagre Hoasing ben “21
Case 1-L/-40015-nhl DOC loo-L Filed LO/10/Ly Entered LOjLO/1Y Lolcolsl

| Bank

ieee

c
iv
\

 

America's Most Convenient Bank® | T GUN ERENT OF ACCOUNT
DABRI TRANS CORP . Page: 1 0f2
DIP CASE 17-46618 EDNY Statement Period: Sep 01 2019-Sep 30 2019
1281 CARROLL ST Cust Ref #: ane
BROOKLYN NY 11213 Primary Account #:

TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY

 

ACCOUNT SUMMARY
Beginning Balance 12,470.00 Average Collected Balance 12,413.50

 

Electronic Deposits 2,100.00 Interest Earned This Period 0.00
interest Paid Year-to-Date 0.00

Checks Paid 265.00 Annual Percentage Yield Earned 0.00%

_ Ending Balance 14,305.00 Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

POSTING DATE DESCRIPTION AMOUNT
09/30 CCD DEPOSIT, ARTHUR CAB LEAS! ACH PMT 5227525954 2,100.00
Subtotal: 2,100.00
Checks Paid No, Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. SEACGUNT
09/18 1056 $0.00
09/16 1057 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
08/31 12,470.00 09/18 12,205.00
09/16 12,295.00 , 09/30 14,305.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Doposits FOIC insured { TD Bank. N.A.: Equal Housisg bende fy
 

Case 1-1/-400150-nnl DOC los-L Filed LU/LO/LY Entered LO/1O/19 Loicoiol
sone]
[p) Bank
eae America’s Most Convenient Bank® T REAL Att CHE ACCOUN i
DOVBER CAB CORP Page: 1 of 2

Statement Period: Sep 01 2019-Sen 2n 2n10
Cust Ref #: oo oe
Primary Account #:

DIP CASE 17-46614 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Paymonis!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

DOVBER CAB CORP
DIP CASE !7-46614 EDNY

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

Beginning Balance 13,270.00 Average Collected Balance 15,303.50
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 15,405.00 Days in Period 30
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMQUNT
09/04 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1053 90.00
09/16 1054 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 13,270.00 09/16 15,495.00
09/04 15,670.00 09/18 15,405.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or

connect to www.tdbank.com

 

Bank Depesits FDIC insured | TO Bank, N.AL} Bgual Housing Leads fy
Case 1-1 /-40613-nhl

5) Bank

 

Doc los-1

America’s Most Convenient Bank®

FIT TAX! CORP

DIP CASE 17-44620 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Paynicnis!
We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

Filed LO/1O/19 Entered LO/10/19 loi2oisl

T SEAT EWEN TE OF ACCOUNT
Page: 1 of 2
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #:

Primary Account #:

 

 

FIT TAXI CORP Account #

DIP CASE 17-44620 EDNY

ACCOUNT SUMMARY

Beginning Balance 3,936.56 Average Collected Balance 3,810.06
Interest Earned This Period 0.00

Checks Paid 265.00 Interest Paid Year-to-Date 0.00

Ending Balance 3,671.56 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

BAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2

"Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. STACHIMT
09/18 1054 90.00
09/16 1055 175.00

Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALAI: DATE BALAN:
08/31 3,936.56 09/18 3,671.56
09/16 3,761.56

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or conneci to www.tdbank.com

 

Bank Depesits FOIC Insured | TO Bank, N.A.) Equal Housing Leasor (Sy
Case 1-1/-406015-nhl Doc 153-1

—:
' Bank

“America’s Most Convenient Bank®

 

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Paymenis!
We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

Filed LO/LO/19 Entered LO/10/19 Lloi25'3l

PPS TEREN FT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #: .

Primary Account #: ‘

 

 

 

 

 

 

 

JACKHEL CAB CORP Account # t
DIP CASE 17-46646 EDNY
ACCOUNT SUMMARY
Beginning Balance 7,825.81 Average Collected Balance 7,562.64
Deposits 1,800.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 9,360.81 Days in Period 30
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
09/30 DEPOSIT 1,800.00
Subtotal: 1,800.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1053 90.00
09/16 1054 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE Ba&LAHCE DATE BSLAHCE
08/31 7,825.81 09/18 7,560.81
09/16 7,650.81 09/30 9,360.81

Call 1-800-937-2000 for 24-hour Sank-by-Phone services or connect to www.idbank.com

 

Bank Dopesits FOIC Insured | TO Bank, N.AL | Equal Housing Len
Case 1-1/-40015-nhl Doc loo-L Filed 10/10/Lly Entered LOsLO/19 Lolcolsl

3! Bank

Le

America’s Most Convenient Bank® T STATEMENT QE ACCOUNT
JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: Sep 01 7019-Sep 30 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

TD now accepts Real Time Payments!

We're pleased to announce that TD will scon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

JARUB TRANS CORP : Account # «
DIP CASE 17-46639 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 8,694.48 Average Collected Balance 9,767.98
Electronic Deposits 1,800.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid ~ 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 10,229.48 Days in Period 30

 

DAIL’ ACCOUNT ACTIVITY
Electronic Deposits

~

 

POSTING DATE DESCRIPTION ASAD

09/14 CCD DEPOSIT, NAPASEI MANAGEME ACH PMT 5228524346 1,800.00
Subtotal: 1,800.00

Checks Paid No. Checks: 2 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT

09/18 1204 90.00

09/16 1205 175.00

Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALATE wats BALANCE
08/31 8,694.48 09/16 10,319.48
_ 09/11 10,494.48 09/18 10,229.48

 

Call 1-800-937-2000 for 24-hour Sank-by-Phone services or connect to www.idbank.com

Bank Ooposits FDIC insured {| TD Bank, N.A.i Equal Housing Lentor fEI
Case 1-L1/-40015-nhi DOC los-L Fileag LO/LO/Ly Entered LO/LOs/1y Lolcolsl

ae ere MANAGE YOUR CASH

 

raat ceric de CASH MANAGEMENT | CHECKING | MONEY MARKET CDs | LOANS

UPGR ’ Contact your Relationship Manager to discuss
JARUB TRANS CORP 000364496 targeted solutions for your evolving business needs.

1281 CARROLL STREET
BROOKLYN NY 11213

Wed pend |p tg eyD ef gnnaL Eg eey tag teee Eon] ty gg] pte

ACCOUNT SUMMARY FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019

Commercial Checking ----+-+-+-+~+---- z / JARUB TRANS CORP
Previous Balance 08/31/19 $1,250.00 Number of Days in Cycle 30
0 Deposits/Credits $0.00 Minimum Balance This Cycle $1,250.00
0 Checks/Debits $0.00 Average Collected Balance $1,250.00
Service Charges $0.00
Ending Balance 09/30/19 $1,250.00

ACCOUNT DETAIL FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019

Commercial Checking JARUB TRANS CORP
Date Description Deposits/Credits Withdrawals/Debits Resulting Balance
09/01 $1,250.00

No Account Activity this Statement Period
09/30 $1,250.00
Total $0.00 $0.00

No Items Processed

Thank you for banking with us. PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC
22019 Capital One. All tights reserved. MEMBER

FDIC @
Case 1-1/-40015-NAl Doc loo-L Filed 1O/40/ly Entered LO/LO/LY Lolcolisl

Bank

 

 

America’s Most Convenient Bank® T sia fattets: OF ACCOUNT
LECHAIM CAB CORP Page: 1 of 2
DIP CASE 17-46647 EDNY Statement Period: Sep 01 2019-Sep 30 2019
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213 Primary Account #: ‘

TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

LECHAIM CAB CORP Account #
DIP CASE 17-46647 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 836.57 Average Collected Balance 710.07
Interest Earned This Period 0.00

Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 571.57 Annual Percentage Yield Earned 0.00%
, Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 © 4054 90.00
09/16 1055 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

DATE BALANCE DATE BALANCE
08/31 836.57 09/18 571.57
09/16 661.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or conneci to www.tdbank.com
Case 1-1/-40015-NAl Doc loo-L Filed 1O/40/ly Entered LO/LO/LY Lolcolisl

 

        

 

D) Bank

a America’s Most Convenient Bank® T SUATEMES | OF ACCOUNT

MERAB CAB CORP Page: 1 of 2
DIP CASE 17-466198 EDNY Statement Period: Sep 01 2019-Sep 30 2019
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213 Primary Account #:

TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

MERAB CAB CORP Account # '
DIP CASE 17-46619 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 12,942.15 Average Collected Balance 12,885.65
Electronic Deposits 2,100.00 interest Earned This Period 0.00

Interest Paid Year-to-Date. 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 14,777.15 Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

POSTING DATE DESCRIPTION AMOUNT
09/30 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5227525952 2,100.00
Subtotal: 2,100.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. ARMOUNT
09/18 1201 90.00
09/16 1202 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
08/31 12,942.15 09/18 12,677.15

09/16 12,767.15 09/30 14,777.15

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasits FOIC Insured | TO Bank, N.A.! Equal Housing Lender @
Case 1-1/-40015-nnl

pomeernnerenes

"ID Bank

fbb
ya bbeet

penetra

DOC loo-L Filed 10/10/19 Entered LO/LO;LY Loizolol

America’s Most Convenient Bank®

NY CANTEEN TAXI CORP
DIP CASE 17-46644 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Paymenis!
We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

NY CANTEEN TAXI CORP
DIP CASE 17-46644 EDNY

Se TEMS AE OF ACCOUNT

Page: 4 of2
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #:

Primary Account #:

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 6,859.17 Average Collected Balance 8,541.83
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 8,594.17 Days in Period 30
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMGUNT
09/03 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1194 90.00
09/17 1195 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE QATE BALANCE
08/31 6,859.17 09/17 8,684.17
09/03 8,859.17 09/18 8,594.17

Cali 1-800-937-2000 for 24-hour Bank-by-Phone services or

conneci to www.tdbank.con

 

Banh Deposits FDIC Insured {TO Bank, NA. | Uiqeal Housing Lencer fey
Case 1-1/-40015-NAl Doc loo-L Filed 1O/40/ly Entered LO/LO/LY Lolcolisl

 

America’s Most Convenient Bank® T Oe NE OF ACE CLn
NY ENERGY TAXI CORP Page: 1 of 2
DIP CASE 17-44645 Statement Period: Sep 01 2040 &-- ae aman
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
TD now eccepis Roal time Saysicscs.

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled, Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

NY ENERGY TAXI CORP Account # ©
DIP CASE 17-44645

 

ACCOUNT SUMMARY

 

Beginning Balance 2,078.00 Average Collected Balance 1,957.33
interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 1,813.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electranically and listed under Electronic Payments
DATE SERIAL AO, OR LTUENT
09/18 1202 90.00
09/17 1203 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
08/31 2,078.00 09/18 1,813.00
09/17 1,903.00

Cail 1-800-937-2006 for 24-hour rlank-by-Phiooc  curviccs of coniecl Go vas idbankocm

Bank Dipesits FOC insured £7 Baek MAJ] Equal feasmn bade C2y
Case 1-L/-40015-nhl DOC loo-L Filed LO/10/Ly Entered LOjLO/1Y Lolcolsl

i} Bank

 

America’s Most Convenient Bank® T SLALEMENT OF ACCOUNT
NY GENESIS TAX! CORP Page: 1of2
DIP CASE 17-46617 EDNY Statement Period: Sep 01 2019-Sep 30 2019
1281 CARROLL ST Cust Ref #: -
BROOKLYN NY 11213 Primary Account #:

TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.cor/RTP to
learn more.

Chapter 11 Checking

NY GENESIS TAXI CORP Account #
DIP CASE 17-46617 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 15,044.55 Average Collected Balance 17,083.88
Electronic Deposits 2,400.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 17,179.55 Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

POSTING DATE DESCRIPTION AMCUNT
09/04 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,400.00
Subtotal: 2,400.00
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. ANS JUN
09/18 1056 90.00
09/17 1057 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
08/31 15,044.55 09/17 17,269.55
09/04 17,444.55 09/18 17,179.55

Cal! 1-800-937-2000 for 24-hour Sank-by-Phone services or connect to www.itdbank.com

 

Bank Dapesits FDIC Insured | TD Bank. NAL) Equal Housing Lente te)
Case 1-1 /-4060135-nnhl

| Bank

 

Doc los-1

~~" America’s Most Convenient Bank®

NY STANCE TAXI CORP
DIP CASE 17-46642 EDNY
1281 CARROLL STREET
BROOKLYN NY 11213

TD row accepis Reat Time Paynionts:
We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

Filed LO/LO/19 Entered LO/10/19 Lloi25'3l

Page: 1 of 2
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #: 7
Primary Account #:

 

 

 

 

 

 

 

NY STANCE TAXI CORP Account #
DIP CASE 17-46642 EDNY
ACCOUNT SUMMARY
Beginning Balance 2,070.00 Average Collected Balance 3,786.00
Deposits 2,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 4,005.00 Days in Period 30
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCAUIPTION AMOUNT
09/05 DEPOSIT 2,200.00
Subtotal: 2,200.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NS, PR SGLENT
09/18 1202 90.00
09/17 1203 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALAHCE GATE BALANCE
08/31 2,070.00 09/17 4,095.00
09/05 4,270.00 09/18 4,005.00
Cali 1-800-937-2000 for S 4

 

Bank Gopusits FDIC Iisured PTD BarS NS. oigust Hausa bes CL

 

MAb a = tae
JA-PIOUEP DEG ra -miyt-

 

ome services or connect to wan. tdbank.com

 
Case 1-1/-406015-nhl Doc 153-1

  

=" America’s Most Convenient Bank®

NY TINT TAXI CORP

DIP CASE 17-46641 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Payroerns:

Filed LO/LO/19 Entered LO/10/19 Lloi25'3l

T haha Or ACUUM
Page: 1 of 2
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #: one
Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

 

 

NY TINT TAXI CORP Account # °

DIP CASE 17-46641 EDNY

ACCOUNT SUMMARY

Beginning Balance 2,070.00 Average Collected Balance 1,943.50
Interest Earned This Period 0.00

Checks Paid 265.00 Interest Paid Year-to-Date 0.00

Ending Balance 1,805.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 “Indicates break in seria! sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. ERRACTUIMT
09/18 1054 90.00
09/16 1055 175.00

Subtotal: 265.00
DAILY BALANCE SUMMARY
DATS Seb eT’ OA TE BALANCE
08/31 2,070.00 09/18 1,805.00
09/16 1,895.00

Cal! 7-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

 

Bank Doposits FOIC Insured £ TD Bank. NA. Equal Housing ft erifar me

 
Case 1-1/-40015-NNl

  

SOMYASH TAX! INC

DIP CASE 17-46640 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

DOC Loo-L

America’s Most Convenient Bank®

TD now accepis Real Time Payrtoncs!
We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

SOMYASH TAXI INC
DIP CASE 17-46640 EDNY

Filed LO/LO;ly = Entered Lo/LO;LS Lolcolisol

T Sor benenT OF ACTON

Page:

1 of2

Statement Period: Sep 01 2019-Sep 30 2019

Cust Ref #:
Primary Account #:

Account # «

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 7,982.57 Average Collected Balance 9,659.40
Deposits 2,000.00 interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 9,717.57 Days in Period 30
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AIOE?
09/03 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL MO. SAINT
09/18 1048 90.00
09/16 1049 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE ATE BALANCE
08/31 7,982.57 09/16 9,807.57
09/03 9,982.57 09/18 9,717.57

Cail 1-800-937-2000 for 24-hour Gank-by-Phone services or connect to www.tdbank.com

 

 

Bank Degesis FOI insared | TD Seok. NLA), Equich Housing Lends rey
Case 1-1/-40015-NAl Doc loo-L Filed 1O/40/ly Entered LO/LO/LY Lolcolisl

: Bank

~ America’s Most Convenient Bank® T RIM AS

 

muh? OF ACCOUS
TAMAR CAB CORP Page: 1 of 2
DIP CASE 17-46616 EDNY Statement Period: Sep 01 2019-Sep 30 2019
1281 CARROLL ST Cust Ref #: .
BROOKLYN NY 11213 Primary Account #:

TO tow aci cepis Real Time aye VS
We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

TAMAR CAB CORP Account # ~~~
DIP CASE 17-46616 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 12,944.20 Average Collected Balance 12,887.70
Electronic Deposits 2,100.00 - Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 14,779.20 Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIP TICN AROUNT
09/30 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5227525953 2,100.00
Subtotal: 2,100.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMGUNT
09/18 1053 90.00
09/16 1054 175.00
Subtotal: 265.00

 

BAILY BALANCE SUMMAR

 

 

   

DATE BALA Obs BALAN:
08/31 12,944.20 09/18 12,679.20
09/16 12,769.20 09/30 14,779.20
Call 1-890-937-2000 for @4-nour Sei 2 www fdbank con

be ee ne ppm ae be
we y- Pho @oPvices of comnect i

 

 

 

“a
Bank Depasits FOI tnsured | TO Bank, N.A. i Cquat Housing Leado: (2)
